UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4448
LUKE STEWART, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                             (CR-01-128)

                      Submitted: January 25, 2002

                        Decided: April 11, 2002

     Before WIDENER and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                     UNITED STATES v. STEWART
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Luke Stewart, Jr., appeals his conviction and sentence of seventy
months imprisonment after a guilty plea to a superseding information
for distribution of cocaine, in violation of 21 U.S.C.A. § 841(a)(1)
(West 1999), using and carrying a firearm during and in relation to,
and possessing a firearm in furtherance of, a drug trafficking crime,
in violation of 18 U.S.C.A. § 924(c)(1) (West 2000), and criminal for-
feiture under 21 U.S.C.A. § 853 (West 1999 & Supp. 2001). Stewart’s
counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), addressing whether the magistrate judge fully complied
with Fed. R. Crim. P. 11 in accepting Stewart’s guilty plea, and
whether the district court committed error in sentencing Stewart, but
stating that in his opinion there were no meritorious issues for appeal.
Although advised of his right to do so, Stewart has not filed a pro se
supplemental brief.

   We have reviewed the record and find that the magistrate judge
adequately complied with the mandates of Fed. R. Crim. P. 11 in
accepting Stewart’s guilty plea. We further find that Stewart’s sen-
tence was proper; the ten month sentence on the drug distribution
count was within the properly calculated guidelines range, and the
sixty month sentence on the firearm count was mandated by statute.

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Stewart’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.
                     UNITED STATES v. STEWART                      3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED